DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,255,119. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the Application can be found in Claim 1 of the Patent.
Claim 2 of the Application can be found in Claim 1 of the Patent.
Claim 3 of the Application is the same as Claim 2 of the Patent.
Claim 4 of the Application is the same as Claim 3 of the Patent.
Claim 5 of the Application is the same as Claim 4 of the Patent.
Claim 6 of the Application is the same as Claim 5 of the Patent.
Claim 7 of the Application is the same as Claim 6 of the Patent.
Claim 8 of the Application is the same as Claim 7 of the Patent.
Claim 9 of the Application is the same as Claim 8 of the Patent.
Claim 10 of the Application is the same as Claim 9 of the Patent.
Claim 11 of the Application is the same as Claim 10 of the Patent.
Claim 12 of the Application can be found in Claim 11 of the Patent.
Claim 13 of the Application can be found in Claim 11 of the Patent.
Claim 14 of the Application is the same as Claim 12 of the Patent.
Claim 15 of the Application is the same as Claim 13 of the Patent.
Claim 16 of the Application is the same as Claim 14 of the Patent.
Claim 17 of the Application is the same as Claim 15 of the Patent.
Claim 18 of the Application is the same as Claim 16 of the Patent.
Claim 19 of the Application is the same as Claim 17 of the Patent.
Claim 20 of the Application is the same as Claim 18 of the Patent.
Claim Rejections - 35 USC § 112
Claims 4 and 15 [and their dependents] are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims depend from claims that already recite “a first portion” so it is unclear if this “first portion” is the same or different.
Claims 6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims depend from claims that already recite “a second portion” so it is unclear if this “second portion” is the same or different.
Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims depend from claims that already recite “a support member” so it is unclear if this “support member” is the same or different.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 11-12 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication # 2014/0260011 to Pettibone.
Regarding claim 1, Pettibone teaches in Figure 2 [annotated below], a windowsill assembly (10) [bottom frame of an improved window sill system (Paragraph 0040)], comprising: a beam member (14) [base plate (Paragraph 0040)], of the windowsill assembly (10), including a first leg (A) and a second leg (B), the first leg (A) meeting the second leg (B) at a joining region (C) at proximal ends of the first leg (A) and the second leg (B); and an insert bracket (15) [inner deflection wall (Paragraph 0041)], including a first portion (D) and a second portion (E) that are substantially perpendicular to each other to substantially match an angle [at joining region C] between the first leg (A) and the second leg (B) of the beam member (14), to couple the beam member (14) to a support member [bottom portion of window frame (Paragraph 0040)].

    PNG
    media_image1.png
    566
    598
    media_image1.png
    Greyscale

Regarding claim 4, Pettibone teaches in Figure 2 [annotated above], the first leg (A) includes a first slot (F), at a distal end of the first leg (A), to accept a distal end (H) of a first portion (D) of the insert bracket (15).
Regarding claim 5, Pettibone teaches in Figure 2 [annotated above], the first slot (F) includes a lower leg (G) that is spaced apart from and perpendicular to the first leg (A).
Regarding claim 6, Pettibone teaches in Figure 2 [annotated above], the second leg (B) includes a second slot (J), at a distal end of the second leg (B), to accept a distal end of a second portion (E) of the insert bracket (15).
Regarding claim 11, Pettibone teaches the support member is a window frame (Paragraph 0040).
Regarding claim 12, Pettibone teaches in Figure 2 [annotated above], a method of installing [mounting to a surrounding window frame (Paragraph 0028)] a windowsill assembly (10) [bottom frame of an improved window sill system (Paragraph 0040)], comprising: coupling the windowsill assembly (10) to a support member [bottom portion of window frame (Paragraph 0040)]; wherein the windowsill assembly (10) comprises: a beam member (14) [base plate (Paragraph 0040)], of the windowsill assembly (10), including a first leg (A) and a second leg (B), the first leg (A) meeting the second leg (B) at a joining region (C) at proximal ends of the first leg (A) and the second leg (B); and an insert bracket (15) [inner deflection wall (Paragraph 0041)], including a first portion (D) and a second portion (E) that are substantially perpendicular to each other to substantially match an angle [at joining region C] between the first leg (A) and the second leg (B) of the beam member (14), to couple the beam member (14) to the support member [bottom portion of window frame (Paragraph 0040)].
Regarding claim 15, Pettibone teaches in Figure 2 [annotated above], the first leg (A) includes a first slot (F), at a distal end of the first leg (A), to accept a distal end (H) of a first portion (D) of the insert bracket (15).
Regarding claim 16, Pettibone teaches in Figure 2 [annotated above], the first slot (F) includes a lower leg (G) that is spaced apart from and perpendicular to the first leg (A).
Regarding claim 17, Pettibone teaches in Figure 2 [annotated above], the second leg (B) includes a second slot (J), at a distal end of the second leg (B), to accept a distal end of a second portion (E) of the insert bracket (15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7-10, 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication # 2014/0260011 to Pettibone.
Regarding claim 3, Pettibone teaches a windowsill assembly with an insert bracket having a second portion but does not teach it has at least one fastener opening to couple the beam member to the support member. However, as per claim 1, Pettibone does teach the beam is coupled to the support member (Paragraph 0040) where the insert bracket has not yet been installed in order to attach the beam member as opposed to the current Application that has the insert bracket attached while fastening the beam member. Note that it has been held that rearranging parts of an invention [such as when the insert bracket is installed] involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See also, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding claims 7 and 8, Pettibone teaches a windowsill assembly with a beam member but is silent about what the beam member is made from. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the beam member from a plurality of elongated fibers [of glass, basalt, carbon, s-glass or e-glass] embedded within an elongated matrix since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Elongated members with fibers embedded within are old and well known and it would have been obvious to try and have a predictable result.
Regarding claim 9, Pettibone teaches a windowsill assembly with an insert bracket but is silent about what the insert bracket is made from. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insert bracket from metal or fiber reinforced plastic since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Metal widowsill members are old and well known and it would have been obvious to try and have a predictable result.
Regarding claim 10, Pettibone teaches a windowsill assembly with an insert bracket having a second portion but does not teach it has a plurality of fastener openings to secure the beam member against the support member. However, as per claim 1, Pettibone does teach the beam is secured to the support member (Paragraph 0040) where the insert bracket has not yet been installed in order to attach the beam member as opposed to the current Application that has the insert bracket attached while fastening the beam member. Note that it has been held that rearranging parts of an invention [such as when the insert bracket is installed] involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See also, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding claim 14, Pettibone teaches the method of installing a windowsill assembly with an insert bracket having a second portion but does not teach it has at least one fastener opening to couple the beam member to the support member. However, as per claim 1, Pettibone does teach the beam is coupled to the support member (Paragraph 0040) where the insert bracket has not yet been installed in order to attach the beam member as opposed to the current Application that has the insert bracket attached while fastening the beam member. Note that it has been held that rearranging parts of an invention [such as when the insert bracket is installed] involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See also, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding claim 18, Pettibone teaches the method of installing a windowsill assembly with a beam member but is silent about what the beam member is made from. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the beam member from a plurality of elongated fibers embedded within an elongated matrix since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Elongated members with fibers embedded within are old and well known and it would have been obvious to try and have a predictable result.
Regarding claim 19, Pettibone teaches the method of installing a windowsill assembly with an insert bracket but is silent about what the insert bracket is made from. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insert bracket from metal or fiber reinforced plastic since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Metal widowsill members are old and well known and it would have been obvious to try and have a predictable result.
Regarding claim 20, Pettibone teaches the method of installing a windowsill assembly with an insert bracket having a second portion but does not teach it has a plurality of fastener openings to secure the beam member against the support member. However, as per claim 1, Pettibone does teach the beam is secured to the support member (Paragraph 0040) where the insert bracket has not yet been installed in order to attach the beam member as opposed to the current Application that has the insert bracket attached while fastening the beam member. Note that it has been held that rearranging parts of an invention [such as when the insert bracket is installed] involves only routine skill in the art. In re Japikse, 86 USPQ 70.  See also, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).                                     
Allowable Subject Matter
Claims 2 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Prior Art does not anticipate or make obvious a windowsill assembly [or the method of installing] wherein the insert bracket includes a transverse slot with an inner mount bracket including a first portion and a second portion extending through the transverse slot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635